Order filed October 17, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00600-CV
                                   ____________

                    KURT GODFREY CLARKE, Appellant

                                         V.

     HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
     EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
      COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT,
       THE HARRIS COUNTY HOSPITAL DISTRICT, THE CITY OF
                       HOUSTON, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2009-30394

                                    ORDER

      This is an appeal from an order signed April 18, 2017. Appellant did file a
timely post-judgment motion extending appellate timelines. See Tex. R. App. P.
26.1(a). The notice of appeal was due July 17, 2017. See id. Appellant, however,
filed his notice of appeal on July 21, 2017, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3; 10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM